the president pronounced the court’s opinion.
“ The court perceives no error in the instructions to the jury in either of the bills of exceptions mentioned. The jury having found for the. plaintiff the slaves in the declaration mentioned, the misnomer of Nelly in the recital of their names in the verdict is not material, nor is the verdict repugnant, or contradictory to any fact previously found : the jury expressly refer to the declaration for the names of the slaves claimed by the plaintiff, and obviously intended to recite them truly in their verdict, but committed a mistake, and inserted the name Molly instead of Nelly, which ought to have been corrected by rendering the judgment for slaves in the declaration mentioned, according to their first finding.
« On these grounds the court is of opinion that the judgment of the Superior Court be reversed with costs ; and this court proceeding to give such judgment as the said Superior Court ought to have rendered, it is considered that the plaintiff recover against the defendant the slaves in the declaration mentioned, if to be had ; if not, their respective values by the jurors aforesaid assessed ; which is ordered to be certified to the said Superior Court.”